THE COURT.
This cause was ordered placed upon the December, 1939, calendar for hearing and submission.
There being no appearance of counsel and no brief on file for appellant at the time for the hearing, the court directed that the said appellant be granted fifteen days’ time within which to file an opening brief herein. The cause was submitted upon the record upon the failure of appellant to file the said brief within the required time.
We have, however, made a careful examination of the record and find no merit in the appeal. The judgment is, therefore, affirmed.